Smith, J.:
This was a motion for reargument of a motion for a temporary injunction enjoining the commissioner of licenses from revoking the license of the Eltinge Theatre. (See Woods Theatre Co., Inc., v. Gilchrist, 200 App. Div. 128.) The motion was made upon the ground that, since the entry of the order, prosecutions have been attempted under section 1140a of the Penal Law, and the charge was dismissed by the grand jury. As I view the law, this cannot alter the determination made, and the appeal should be dismissed, with ten dollars costs and disbursements.
Clarke, P. J., Laughlin, Merrell and Greenbaum, JJ., concur.
Appeal dismissed, with ten dollars costs and disbursements.